               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


TAMRA LYNN D.,1                          3:18-cv-00871-BR

          Plaintiff,                     OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.


MERRILL SCHNEIDER
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293
(503) 255-9092

          Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1 In the interest of privacy   this Opinion uses only the
first name and the initial of the   last name of the non-
governmental party in this case.    Where applicable, this Opinion
uses the same designation for the   nongovernmental party's
immediate family member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
JEFFREY E. STAPLES
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3706

            Attorneys for Defendant

BROWN, Senior Judge.

       Plaintiff Tamara Lynn D. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

       On November 15, 2013, Plaintiff protectively filed her




2 - OPINION AND ORDER
application for DIB and SSI benefits.        Tr. 16.2   Plaintiff

alleges a disability onset date of April 20, 2011.         Tr. 16, 326,

328.        Plaintiff=s application was denied initially and on

reconsideration.        An Administrative Law Judge (ALJ) held

hearings on June 20, 2016; October 4, 2016; and November 4,

2016.        Tr. 36-108.   Plaintiff and a vocational expert (VE)

testified at the hearing on October 4, 2016, and a medical

expert testified at the hearing on November 4, 2016.         Plaintiff

was represented by an attorney at each of the hearings.

        On January 4, 2017, the ALJ issued an opinion in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.        Tr. 16-29.   Plaintiff requested review by the

Appeals Council.        On March 13, 2018, the Appeals Council denied

Plaintiff=s request to review the ALJ=s decision, and the ALJ=s

decision became the final decision of the Commissioner.

Tr. 1-3.        See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

        On May 17, 2018, Plaintiff filed a Complaint in this Court

seeking review of the Commissioner=s decision.




       Citations to the official transcript of record filed by
        2

the Commissioner on November 8, 2018, are referred to as "Tr."


3 - OPINION AND ORDER
                             BACKGROUND

     Plaintiff was born on June 22, 1967.       Tr. 28, 326, 328.

Plaintiff was 43 years old on her alleged disability onset date.

Tr. 28.   Plaintiff has at least a high-school education.

Tr. 28.   Plaintiff has past relevant work experience as a bus

driver and general office-worker.     Tr. 27.

     Plaintiff alleges disability due to low back pain,

sciatica, anxiety, depression, migraines, high blood pressure,

asthma, and bilateral carpal-tunnel syndrome.      Tr. 109.

     Except as noted, Plaintiff does not challenge the ALJ=s

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ=s summary of the

medical evidence.    See Tr. 23-27.



                              STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must

demonstrate her inability Ato engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months.@      42



4 - OPINION AND ORDER
U.S.C. § 423(d)(1)(A).    The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.     McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.      42

U.S.C. § 405(g).    See also Brewes v. Comm=r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).     Substantial evidence is

Arelevant evidence that a reasonable mind might accept as

adequate to support a conclusion.@   Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm=r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    It is more than a mere scintilla [of

evidence] but less than a preponderance.     Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant=s

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.   Ryan v. Comm=r of Soc. Sec., 528 F.3d 1194, 1198 (9th



5 - OPINION AND ORDER
Cir. 2008).   Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner=s findings if they are supported by inferences

reasonably drawn from the record.     Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).    The court may not substitute its

judgment for that of the Commissioner.     Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).     20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).   See also Keyser v. Comm=r of Soc. Sec., 648

F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.     20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).     See also

Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant=s impairments meet or equal one of the



6 - OPINION AND ORDER
listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.     20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).     See also Keyser,

648 F.3d at 724.     The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, she must

assess the claimant=s residual functional capacity (RFC).     The

claimant=s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.      20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   AA >regular and continuing basis= means 8 hours a

day, for 5 days a week, or an equivalent schedule.@     SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.     Taylor v. Comm=r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.    20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).     See also Keyser, 648 F.3d at 724.



7 - OPINION AND ORDER
     If the Commissioner reaches Step Five, she must determine

whether the claimant is able to do any other work that exists in

the national economy.   20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).   See also Keyser, 648 F.3d at 724-25.    Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.   Lockwood v. Comm=r Soc. Sec. Admin., 616 F.3d 1068,

1071 (9th Cir. 2010).   The Commissioner may satisfy this burden

through the testimony of a VE or by reference to the Medical-

Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.    If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                          ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since April 20, 2011, Plaintiff=s

alleged disability onset date.   Tr. 18.

     At Step Two the ALJ found Plaintiff has the severe

impairments of lumbar degenerative disc disease, obesity, and an

ankle fracture followed by multiple surgeries.   Tr. 19.

     At Step Three the ALJ concluded Plaintiff's medically



8 - OPINION AND ORDER
determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 21.   The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:      can stand

and walk up to four hours in an eight-hour work day; requires

the ability to alternate between sitting and standing as needed;

can occasionally push and pull; can operate foot controls with

her left foot; can occasionally climb ramps and stairs; cannot

climb ladders, ropes and scaffolds; can occasionally stoop,

kneel, crouch, and crawl; should avoid concentrated exposure to

fumes, odors, dusts, and gases; and requires the use of a cane

to ambulate "but would remain on task."       Tr. 22.

     At Step Four the ALJ concluded Plaintiff is unable to

perform her past relevant work.    Tr. 27.

     At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as small-product

assembler and price-marker.    Tr. 28-29.    Accordingly, the ALJ

found Plaintiff is not disabled.    Tr. 29.



                              DISCUSSION

     Plaintiff contends the ALJ erred when he (1) failed to

provide clear and convincing reasons for discounting Plaintiff’s



9 - OPINION AND ORDER
testimony and (2) failed to provide clear and convincing

evidence for rejecting the medical opinions of Plaintiff’s

treating providers, Kathryn Glassberg, M.D., and Valerie Garst,

M.S.

I.     The ALJ did not err when he found Plaintiff=s testimony was
       not fully credible.

       Plaintiff contends the ALJ erred when he failed to provide

clear and convincing reasons for discounting Plaintiff=s symptom

testimony.

       A.    Standards

             The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.     AFirst, the ALJ must determine whether the

claimant has presented objective medical evidence of an

underlying impairment >which could reasonably be expected to

produce the pain or other symptoms alleged.=@    Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035B36 (9th Cir. 2007)).     The claimant

is not required to show that his Aimpairment could reasonably be

expected to cause the severity of the symptom [he] has alleged;

[he] need only show that it could reasonably have caused some

degree of the symptom.@    Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).     A


10 - OPINION AND ORDER
claimant is not required to produce Aobjective medical evidence

of the pain or fatigue itself, or the severity thereof.@   Id.

          If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, Athe ALJ can reject the claimant's testimony about

the severity of [his] symptoms only by offering specific, clear

and convincing reasons for doing so.@   Garrison, 759 F.3d at

1014-15. See also Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883

(9th Cir. 2006)(A[U]nless an ALJ makes a finding of malingering

based on affirmative evidence thereof, he or she may only find

an applicant not credible by making specific findings as to

credibility and stating clear and convincing reasons for each.@).

          General assertions that the claimant's testimony is

not credible are insufficient.   Parra v. Astrue, 481 F.3d 742,

750 (9th Cir. 2007).   The ALJ must identify "what testimony is

not credible and what evidence undermines the claimant's

complaints."   Id. (quoting Lester v. Chater, 81 F.3d 821, 834

(9th Cir. 1995)).

     B.   Analysis

          In a Function Report dated December 21, 2013,

Plaintiff indicated she is unable to walk, to stand, to sit, or

to lie down for longer than twenty minutes.   Tr. 383.   She also



11 - OPINION AND ORDER
alleged her hands cramp up, she drops things, she experiences

chronic migraines that interfere with work and functioning, and

her anxiety and depression make it difficult for her to leave

her home on most days.     Id.

           The ALJ discounted Plaintiff=s testimony regarding

her symptoms on the ground that Plaintiff=s testimony was

inconsistent with the medical and other evidence in the record.

Tr. 25.   For example, the ALJ noted a lumbar MRI in November

2010 showed spondylosis at L5-S1 with a central disc protrusion

and bilateral foraminal stenosis with possible nerve-root

impingement on the left.     Tr. 23, 128-29.   In an examination in

June 2011 Kimberly Smith-Cupani, M.D., Plaintiff's treating

physician at that time, noted it was difficult to assess

Plaintiff's muscle strength because she was uncooperative during

the examination.   Tr. 24, 512.   Nevertheless, shortly after

Plaintiff's alleged onset date in September 2012 Plaintiff was

walking two or three times daily and was taking care of her two

grandchildren.   Tr. 26, 648.    In July 2013 Dr. Glassberg noted a

normal gait.   Tr. 644-45.   Another MRI in August 2013 showed

results similar to the earlier MRI in November 2010.      Tr. 24,

726.   In December 2013 Plaintiff fractured her ankle.     She

required two surgeries in February 2014.       The ALJ noted:



12 - OPINION AND ORDER
                  By June 2014, however, the fracture had healed
                  and [Plaintiff] was in a walking boot. By July,
                  [Plaintiff] transitioned to a brace, and by
                  September, her physical therapist wanted to begin
                  weaning her off the brace.

Tr. 25-6.   In August 2015 an MRI showed mild degenerative disc

disease at L5-S1 but was otherwise unremarkable.    Tr. 1233.

            At the hearing Plaintiff testified she has used a

four-wheeled walker since 2013 or 2014.    Tr. 68-69.   In February

2016 Plaintiff reported she used her cane or walker only

"occasionally."    Tr. 1092.   The record reflects Plaintiff was

ambulating "independently" in April and June 2016, and Plaintiff

reported she used a cane or walker only "occasionally."

Tr. 1092, 1197, 1332.    In any event, even when "activities

suggest some difficulty functioning, they may be grounds for

discrediting the claimant's testimony to the extent that they

contradict claims of a totally debilitating impairment."       Molina

v. Astrue, 674 F.3d 1104, 1112-13 (9th Cir. 2012).      As noted,

the ALJ found Plaintiff's testimony was inconsistent with the

medical and other evidence in the record.

            Plaintiff contends the ALJ erred by failing to

consider Plaintiff's allegations when assessing her RFC and

posing a hypothetical to the VE.    Because the ALJ found

Plaintiff's testimony not credible, however, the ALJ was not



13 - OPINION AND ORDER
required to consider her alleged limitations when assessing her

RFC.    The ALJ, therefore, did not err when he did not

incorporate Plaintiff's alleged limitations in his hypothetical

posed to the VE.    See Stubbs-Danielson v. Astrue, 539 F.3d 1169,

1174 (9th Cir. 2008).

            On this record the Court concludes the ALJ did not err

when he discounted Plaintiff=s symptom testimony on the ground

that it was not fully credible because the ALJ provided clear

and convincing reasons supported by substantial evidence in the

record for doing so.

II.    The ALJ properly evaluated the medical opinions of
       Dr. Glassberg and Counselor Garst, Plaintiff's treating
       providers.

       Plaintiff contends the ALJ erred when he discounted the

medical opinions of Kathryn Glassberg, M.D., Plaintiff's

treating physician, and Valerie Garst, M.S., Plaintiff's

treating mental-health counselor.

       A.   Standards

            1.   Medical Opinions

            AIn disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability C the claimant's ability to

perform work.@   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.



14 - OPINION AND ORDER
2014).   AIn conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence.@     Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).      Specifically, the

court must Adistinguish among the opinions of three types of

physicians:     (1) those who treat the claimant (treating

physicians); (2) those who examine but do not treat the claimant

(examining physicians); and (3) those who neither examine nor

treat the claimant (nonexamining physicians).@     Garrison, 759

F.3d at 1012.     AAs a general rule, more weight should be given to

the opinion of a treating source than to the opinion of doctors

who do not treat the claimant.@    Id.   Although the opinion of a

treating physician is entitled to greater weight than that of an

examining physician, the opinion of an examining physician is

entitled to greater weight than that of a nonexamining

physician.     Ryan, 528 F.3d at 1198.   AThe weight afforded a

nonexamining physician's testimony depends >on the degree to

which [he] provide[s] supporting explanations for [his]

opinions.=@    Id. (quoting 20 C.F.R. § 404.1527(d)(3)).

             AIf a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are



15 - OPINION AND ORDER
supported by substantial evidence.@    Id.    Even when contradicted,

a treating or examining physician's opinion is still owed

deference and will often be Aentitled to the greatest weight

. . . even if it does not meet the test for controlling weight.@

Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).        An ALJ can

satisfy the Asubstantial evidence@ requirement by Asetting out a

detailed and thorough summary of the facts and conflicting

clinical evidence, stating his interpretation thereof, and

making findings.@    Reddick, 157 F.3d at 725.    AThe ALJ must do

more than state conclusions.    He must set forth his own

interpretations and explain why they, rather than the doctors',

are correct.@    Id. (citation omitted).

          2.     Medical Sources

          Medical sources are divided into two categories:

"acceptable medical sources” and "other sources."        20 C.F.R.

§§ 404.1513, 416.913.    Acceptable medical sources include

licensed physicians and psychologists.       20 C.F.R.

§§ 404.1513(a), 416.913(a).    Medical sources classified as

“other sources" include, but are not limited to, nurse

practitioners, therapists, licensed clinical social workers, and

chiropractors.    20 C.F.R. §§ 404.1513(d), 416.913(d).

          With respect to “other sources,” the Social Security



16 - OPINION AND ORDER
Administration notes:

               With the growth of managed health care in recent
               years and the emphasis on containing medical
               costs, medical sources who are not acceptable
               medical sources, such as nurse practitioners,
               physician assistants, and licensed clinical
               social workers, have increasingly assumed a
               greater percentage of the treatment and
               evaluation functions previously handled primarily
               by physicians and psychologists. Opinions from
               these medical sources, who are not technically
               deemed acceptable medical sources under our
               rules, are important and should be evaluated on
               key issues such as impairment severity and
               functional effects, along with the other relevant
               evidence in the file.

SSR 06-03p, at *3.   Factors the ALJ should consider when

determining the weight to give an opinion from those "important"

sources include the length of time the source has known the

claimant, the number of times and frequency that the source has

seen the claimant, the consistency of the source's opinion with

other evidence in the record, the relevance of the source's

opinion, the quality of the source's explanation of his opinion,

and the source's training and expertise.   SSR 06-03p, at *4.     On

the basis of the particular facts and the above factors, the ALJ

may assign a not-acceptable medical source either greater or

lesser weight than that of an acceptable medical source.    SSR

06-03p, at *5-6.

          The ALJ, however, must explain the weight assigned to



17 - OPINION AND ORDER
such sources to the extent that a claimant or subsequent

reviewer may follow the ALJ's reasoning.   SSR 06-03p, at *6.

“The ALJ may discount testimony from . . . ‘other sources’ if

the ALJ ‘gives reasons germane to each witness for doing so.’”

Molina, 674 F.3d at 1111 (quoting Turner v. Comm’r Soc. Sec.

Admin., 613 F.3d 1217, 1224 (9th Cir. 2010)).

     B.   Analysis

          1.   Dr. Glassberg

          Dr. Glassberg has been Plaintiff's treating physician

almost continuously since January 2010.    Tr. 671.   On June 24,

2016, Dr. Glassberg completed a medical-source questionnaire and

indicated Plaintiff's medical conditions included:     "chronic

back pain (with X-ray showing advanced DDD), recurrent

headaches, obesity, bladder incontinence, chronic ankle pain

(s/p 4 surgeries), and anxiety."   Tr. 1302.   Dr. Glassberg

stated Plaintiff would "miss 16 hours (the equivalent of two

full workdays) or more a month from even a simple and routine

sedentary job because of [Plaintiff's] impairments, symptoms,

medications, and their side effects."   Tr. 1305.     Dr. Glassberg

noted her opinion was based on "several office visits over many

years, the patient has consistently reported worsening back pain

validated by X-rays demonstrating degenerative disc disease."



18 - OPINION AND ORDER
Id.   Dr. Glassberg specifically declined to make any functional

capacity assessment on the basis that such examinations "are

performed by a certified expert in the field not available at

Kaiser" and are "not a covered benefit."    Tr. 1305.

           The ALJ gave Dr. Glassberg's opinion "partial weight"

on the grounds that her opinion was based "mostly" on

Plaintiff's subject complaints, it was "not well-supported by

medically acceptable clinical and laboratory diagnostic

techniques, and it is inconsistent with other substantial

evidence in the record."    Tr. 26-27.   In contrast, the ALJ gave

"great weight" to the 2014 opinions of the state-agency medical

consultants that Plaintiff had the RFC to perform light work

with some limitations.   Tr. 26.   The ALJ noted these experts

were "well-versed in the assessment of functionality" as it

pertains to disability claims and their opinions were consistent

with "the objective medical evidence" including records of

physical examinations.     Id.

           Even though Plaintiff's x-rays demonstrated the

existence of degenerative disc disease, the "mere existence of

an impairment is insufficient proof of disability."     Matthews v.

Shalala, 10 F.3d 678, 680 (9th Cir. 1993).     See also Leddy v.

Berryhill, 702 F. App'x 647 (9th Cir. 2017)("The existence of a



19 - OPINION AND ORDER
mental impairment alone does not establish functional limitation

or disability.").   The ALJ noted a lumbar MRI in November 2010

showed spondylosis at L5-S1 with a central disc protrusion and

bilateral foraminal stenosis with possible nerve-root

impingement on the left.   Tr. 23, 128-29.     As noted earlier,

however, shortly after Plaintiff's alleged onset date in

September 2012 Plaintiff was walking two or three times daily

and was taking care of her two grandchildren.     Tr. 26, 648.     An

MRI in August 2013 also showed results similar to the earlier

MRI in November 2010.    Tr. 24, 726.   In July 2013 Dr. Smith-

Cupani examined Plaintiff's back and found full range of motion,

full strength, and noted a normal gait even though Plaintiff

reported spinal tenderness.   Tr. 644-45.    An MRI in August 2015

showed Plaintiff had mild degenerative disc disease at L5-S1,

but otherwise was unremarkable.    Tr. 1233.

          The ALJ also noted an impartial medical expert, Eric

Schmitter, M.D., testified at the hearing that Plaintiff did not

have any functional limitations.   Tr. 27, 50-51.    Although the

ALJ gave Dr. Schmitter's opinion "little weight," he noted "the

lumbar MRIs support at least mild limitations, even with minimal

clinical correlation."   Tr. 27.




20 - OPINION AND ORDER
            2.   Counselor Garst

            Counselor Garst has been Plaintiff's treating

therapist since March 2015.   On June 16, 2016, Counselor Garst

completed a medical-source questionnaire.    Tr. 1298-1301.

Counselor Garst diagnosed Plaintiff with major depressive

disorder, panic disorder, and agoraphobia.       Tr. 1298.   Despite

the fact that Plaintiff had scheduled monthly therapy

appointments, Counselor Garst indicated Plaintiff frequently

missed her appointments.   Tr. 1298.   Counselor Garst also

indicated Plaintiff had marked limitations with concentration,

persistence or pace, social functioning, and activities of daily

living.   Tr. 1299-1300.   Based on those limitations and

Plaintiff's history of missed appointments, Counselor Garst

stated Plaintiff would miss at least two workdays per month and

her attendance record would be "unacceptable at any normal job."

Tr. 1301.

            The ALJ gave Counselor Garst's opinion "little weight"

on the grounds that she was not an acceptable medical source and

her short and infrequent treatment of Plaintiff did not provide

an adequate basis for her opinion.     Tr. 21.   For example, the

ALJ noted Plaintiff frequently missed her monthly therapy

sessions and only attended five sessions during the fifteen



21 - OPINION AND ORDER
months that Counselor Garst treated Plaintiff.    Tr. 1298.   The

length and frequency of treatment is a factor the ALJ may

consider when deciding the weight to give an opinion.     20 C.F.R.

§§ 404.1527(c)(2)(i), 416.927(c)(2)(i).

           The ALJ also noted Counselor Garst's opinion was

inconsistent with Plaintiff's activities of daily living.

Tr. 21.   Although Counselor Garst stated Plaintiff had marked

difficulty with social functioning as demonstrated by the fact

that she "avoids interactions with others," Plaintiff indicated

she had never been fired or laid off from a job because of

problems getting along with other people, she maintained she

gets along "fine" with authority figures, and stated she spends

time with others once or twice a week.    Tr. 387-88.    Plaintiff

also indicated she is less active now, and she spends more time

watching television and reading.   Although she does not need

someone to accompany her when she goes out, she stated she

spends less time away from home.   Tr. 387.    The ALJ may consider

inconsistencies between a treating provider’s opinion and a

claimant’s daily activities as constituting specific and legitimate

reasons to discount the opinion of a medical provider.   Ghanim v.

Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014).

           On this record the Court concludes the ALJ did not err



22 - OPINION AND ORDER
when he discounted the opinions of Counselor Garst because the

ALJ provided legally sufficient reasons supported by substantial

evidence in the record for doing so.



                           CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 3rd day of April, 2019.


                              /s/ Anna J. Brown
                         ______________________________________
                         ANNA J. BROWN
                         United States Senior District Judge




23 - OPINION AND ORDER
